Citation Nr: 0910658	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-08 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for intervertebral 
disc disease of the lumbar spine, currently rated as 40 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active military service from April 1968 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA), which assigned a 40 percent rating for 
the veteran's service-connected lumbar disability, effective 
October 21, 2004.  Thereafter, the Veteran perfected an 
appeal concerning the 40 percent evaluation assigned for his 
service-connected lumbar spine disability as well as the 
denial of his claim for a TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  Information concerning 
the VCAA was provided to the Veteran by correspondence dated 
in February 2005.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

As the case is being remanded for additional development, 
appropriate action should be taken to ensure that adequate 
VCAA notice as to all elements of the claim for entitlement 
to a rating in excess of 40 percent for intervertebral disc 
disease of the lumbar spine is provided, including the notice 
requirements pertaining to increased ratings outlined in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) and Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In this case, correspondence dated in October 2004 indicates 
the Veteran was awarded entitlement to Social Security 
Administration (SSA) disability benefits (SSD).  In a 
November 2006 statement, the Veteran's representative 
reiterated that the Veteran was in receipt of SSD benefits 
based on his service-connected lumbar spine disability.  
Despite these two notifications that the Veteran was in 
receipt of SSD benefits, the RO neglected to obtain those 
records from SSA.  The Court has held that where there is 
notice the veteran is receiving SSA disability benefits VA 
has a duty to acquire a copy of the decision granting such 
benefits and the supporting medical documents.  See Murincsak 
v. Derwinski, 2 Vet. App. 363, 372-3 (1992).  Although VA is 
not obligated to follow a determination made by SSA, these 
records may be relevant to the matters on appeal.

The Board notes that the Veteran last had a VA orthopedic 
examination in February 2005.  VA's statutory duty to assist 
the veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer 
v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the RO 
should arrange for the Veteran to undergo a VA orthopedic 
examination at an appropriate VA medical facility to 
determine the severity of his service-connected lumbar spine 
disability.

The claims file reflects that the Veteran has received 
private medical treatment for his service-connected lumbar 
spine disability from the E.L.R., M.D. at Brigham and Women's 
Hospital; however, as the claims file only includes records 
from that physician dated up to February 2005, any additional 
records from that provider should be obtained.

The Veteran further contends that he is entitled to a TDIU, 
as his service-connected lumbar spine disability renders him 
unemployable.  A review of the record reveals that the 
Veteran is presently service-connected and in receipt of a 
sole 40 percent disability rating for intervertebral disc 
disease of the lumbar spine.  In this case, the Board finds 
the claim for a TDIU is inextricably intertwined with the 
claim for entitlement to an increased rating for 
intervertebral disc disease of the lumbar spine that are 
currently appeal; therefore, it must be remanded with the 
increased rating claim discussed above for additional 
development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO is to provide the Veteran 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to substantiate his 
increased rating claim on appeal, as 
outlined by the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

Concerning Vazquez-Flores, the AMC/RO 
should provide notice informing the 
Veteran that he may submit evidence 
showing the effects of the worsening or 
increase in severity of his lumbar spine 
disability has upon his daily life and 
employment.  The AMC/RO should also 
provide notice of the specific criteria 
necessary for entitlement to a rating in 
excess of 40 percent for intervertebral 
disc disease of the lumbar spine under 38 
C.F.R. § 4.71a, Diagnostic Code 5242.

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his service-
connected lumbar spine disability.  Of 
particular interest are any private 
treatment records from E.L.R., M.D. at 
Brigham and Women's Hospital for the 
period from February 2005 to the present.  
After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims 
folder, should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

3.  Appropriate efforts should be taken 
to obtain a complete copy of the 
Veteran's Social Security Administration 
disability determination with all 
associated medical records.

4.  Thereafter, the AMC/RO is to arrange 
for the Veteran to undergo a VA 
orthopedic examination to determine the 
current severity of his service-connected 
lumbar spine disability.  The Veteran's 
claims folder must be made available to 
the physician for review in this case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
indicated tests and studies are to be 
performed, and a comprehensive 
recreational and occupational history is 
to be obtained.  All medical findings are 
to be reported in detail.  The examiner 
should provide complete range of motion 
studies for the lumbar spine.

With respect to the lumbar spine, the 
physician should indicate whether there 
is any pain, weakened movement, excess 
fatigability, or incoordination on 
movement of the lumbar spine, and whether 
there is likely to be additional range of 
motion loss of the service-connected 
lumbar spine due to any of the following: 
(1) pain on use, including flare-ups; (2) 
weakened movement; (3) excess 
fatigability; (4) incoordination; (5) or 
repeated use.  The above determinations 
must, if feasible, be expressed in the 
degree of the additional range of motion 
loss due to pain on use or during flare-
ups.  The examiner should indicate 
whether there is evidence of any 
additional loss of range of motion of the 
lumbar spine due to these factors that is 
equivalent to unfavorable ankylosis of 
the thoracolumbar spine. 

Further, the physician is requested to 
provide an opinion regarding whether the 
veteran is able to obtain or retain 
employment solely due to his service 
connected intervertebral disc disease of 
the lumbar spine.

If the physician is unable to make any of 
the above determinations, it should be so 
indicated on the record.  The complete 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations as well as all of the 
evidence added to the record since the 
January 2006 SOC.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

